Haskell, J.
Debt upon a foreign judgment. Plea nul tiel record. If the suit had been upon a domestic judgment rendered by a court of general jurisdiction, the only issue of fact raised by the plea would have been whetherthe record existed, to be proved by an authenticated copy of it; and if rendered by such court in this State, jurisdiction would have been conclusively presumed in all cases between the parties to it, whether it so appears upon the record or not. Treat v. Maxwell, 82 Maine, 76. If the record negative the jurisdiction, or if it had not been extended as in Penobscot Railroad Co. v. Weeks, 52 Maine, 456, and the original papers do so, then the supposed judgment is void. The same presumption arises prima facie as to foreign judgments. 1 Greenl. Ev. § 546. If, therefore, the validity *409of the judgment in suit had been denied for fraud, want of jurisdiction, reversal, release, or execution done, the defense should have been interposed by appropriate plea, and the presumption overcome by evidence.
Nul tiel record is said to be an inappropriate plea to suits upon foreign judgments, inasmuch as they do not create a merger, and are only primia facie evidence of an indebtedness. Either debt or assumpsit may be maintained upon them, or upon the original indebtedness, if appropriate to those remedies, and the general issue in such cases is nil debet or non assumpsit as the case may be, and puts in issue both the validity of the judgment and of the debt. Bissell v. Briggs, 9 Mass. 462; Buttrick v. Allen, 8 Mass. 273; McKim v. Odom, 12 Maine, 94; Bank v. Butman, 29 Maine, 19; Jordan v. Robinson, 15 Maine, 167; Rankin v. Goddard, 54 Maine, 28; 55 Maine, 389; Hall v. Williams, 6 Pick. 232; Gleason v. Dodd, 4 Met. 333; Wood v. Gamble, 11 Cush. 8; Carleton v. Bickford, 13 Gray, 591; Finneran v. Leonard, 7 Allen, 54; Gilman v. Gilman, 126 Mass. 26; Walker v. Witter, 1 Doug. 1; Galbraith v. Neville, 5 East, 75; Buchanan v. Rucker, 1 Camp. 63; Harris v. Saunders, 4 B. & C. 411; Christmas v. Russell, 5 Wall. 290; Hanley v. Donoghue, 116 U. S. 1-7; Hilton v. Guyot, 159 U. S. 113 (1895); Ritchie v. McMullen (1895), 159 U. S. 235.

Exceptions overruled.